Citation Nr: 1631208	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-23 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to December 18, 2009, and from March 1, 2010, forward, for the Veteran's service-connected left shoulder disability, currently characterized as clavicular arthritis.

2.  Entitlement to a rating in excess of 10 percent for lumbosacral strain with mild facet arthropathy, degenerative changes.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to October 1983 and from January 1986 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in relevant part, granted a temporary rating of 100 percent, from December 18, 2009, to February 28, 2010, but otherwise continued the previously assigned rating of 10 percent for the left shoulder, and denied a higher rating for the lumbar spine.  Later, a May 2014 rating decision granted a retroactive higher rating of 20 percent for the left shoulder and granted service connection for intervertebral disc syndrome affecting the bilateral sciatic and femoral nerves, with separate ratings of 10 percent, effective September 10, 2013, for each lower extremity/nerve combination.  These were not a full grant of the benefit sought, and the appeal continues.

The Board also notes that the Veteran's appeal originally included a claim for service connection for hernia surgery.  Nevertheless, he did not submit a substantive appeal for that particular issue.  Rather, the July 2013 substantive appeal indicates that he was only appealing the issues listed on the title page of this decision.  Therefore, the issue of entitlement to service connection for hernia surgery is not currently before the Board for appellate review.  See 38 U.S.C.A. § 7105(d)(3)

The Board also notes that, in April 2016, VA offered the Veteran's representative an opportunity to provide arguments for the Veteran.  VA has not received any arguments from the representative.  Insofar as it provided an opportunity for the representative to meaningfully participate in the process, VA has satisfied its duty to accord the Veteran full right of representation.  38 C.F.R. § 20.600.



FINDINGS OF FACT

1.  Prior to December 18, 2009, and from March 1, 2010, forward, the Veteran has demonstrated motion of the left arm limited at shoulder level, but not midway between side and shoulder level, considering additional functional loss due to repetitive movement.  

2.  Prior to September 10, 2013, the Veteran has demonstrated flexion of the thoracolumbar spine between 60 and 85 and combined range of motion between 120 and 235 degrees, considering additional functional loss due to repetitive movement.  The record does not show muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  No incapacitating episodes with a total duration of at least two weeks were shown.  

3.  From September 10, 2013, forward, the Veteran has demonstrated pain on motion of the thoracolumbar spine, but he retains 30 degrees or more of forward flexion without additional impairment after repetitive use, with no ankylosis, and with no incapacitating episodes with a total duration of at least four weeks were shown.

CONCLUSIONS OF LAW

1.  The criteria for a higher rating for the service-connected left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5200 to 5203 (2015).

2.  Prior to September 10, 2013, the criteria for a rating in excess of 10 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

3.  From September 10, 2013, forward, the criteria for a rating of 20 percent for the service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claims in October 2009, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

VA provided VA examinations in February 2010 and September 2013 to determine the severity of the Veteran's left shoulder and back disabilities.  There is no argument or indication that these examinations, particularly the most recent one, are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Left Shoulder

The Veteran is service-connected for a left shoulder disability that was initially characterized as major left shoulder strain and rated as 10 percent disabling under DC 5201-5024.  Subsequently, it was recharacterized as clavicular arthritis and rated as 20 percent disabling under DC 5010-5201, effective 9/10/13The Board notes that a temporary rating of 100 percent was assigned from December 18, 2009, to February 28, 2010.  Thus, this specific period is not for consideration.

The Veteran's left shoulder has been rated under 38 C.F.R. § 4.71a for disabilities of the musculoskeletal system, specifically Diagnostic Codes 5010 for arthritis due to trauma and 5201 for limitation of motion of the arm.  See 38 C.F.R. § 4.71a.  Diagnostic code 5201 provides for two sets of ratings, major and minor disability, depending on whether the affected limb is the dominant limb.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201.  The Veteran reported that he is left hand dominant; therefore, his left shoulder disability will be rated accordingly. 

The rating schedule provides for a 20 percent disability rating for arm limitation of motion at the shoulder level on the major side.  See 38 C.F.R. § 4.71a, DC 5201.  A 30 percent is warranted for limitation of motion midway between side and shoulder level on the major side.  Id.  If motion of the arm on the major side is limited to 25 degrees from the side, a 40 percent disability is awarded.  Id.

As explained below, the Board finds that the Veteran's left shoulder disability does not warrant a rating in excess of 20 percent during the relevant periods.

A February 2010 VA examination shows left shoulder flexion to 100 degrees, with pain at 100 degrees; abduction to 85 degrees, with pain at 85 degrees; external rotation to 80 degrees, with pain at 80 degrees; and internal rotation to 90 degrees, with pain at 90 degrees.  Repetitive-use testing yielded identical results.

A September 2013 VA examination shows left shoulder flexion to 90 degrees, with pain at 45 degrees; abduction to 90 degrees, with pain at 45 degrees; external rotation to 45 degrees, with pain at 45 degrees; and internal rotation to 45 degrees, with pain at 45 degrees.  Range of motion loss during pain on use and flare-ups was approximately 90 degrees loss of abduction and flexion, and 45 degrees loss of internal and external rotation.  

For the entire appeal period, the evidence shows left shoulder range of motion limited at 80-90 degrees, which is just below or at shoulder level.  Based on these findings, the Veteran's range of motion only provides for a 20 percent rating.  
See 38 C.F.R. § 4.71a, DC 5201.  There is no evidence to suggest that his range of motion is limited to midway between side and shoulder level, or to 25 degrees from the side.  

The Board acknowledges 38 C.F.R. §§ 4.40 and 4.59, which provide that functional loss can serve as evidence of a higher level of disability beyond the anatomical damage of the disability.  Here, the Veteran reported pain, stiffness, weakness, and incoordination in his left shoulder at his VA examinations in February 2010 and September 2013.  The evidence, however, does not show any additional functional loss due to pain or related factors.  See, e.g., September 2013 VA examination report (finding no functional loss following repetitive use and noting that he actually had more movement than normal in the left shoulder).

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology such as pain on movement, incoordination, weakness, and lack of endurance is contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

When considering the pertinent evidence, the Board finds that the left shoulder disability is more nearly approximated by the current 20 percent rating and that for the above reasons, a rating higher than 20 percent is not warranted for the periods prior to December 18, 2009, and from March 1, 2010, forward, for the service-connected left shoulder disability. 

Lumbar Spine

The Veteran is service-connected for lumbosacral strain with mild facet arthropathy, degenerative changes.  The disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  .

Under the General Rating Formula of Diseases and Injuries of the Spine, a 
10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the General Rating Formula for Diseases and Injuries of the Spine. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are to 80 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, and the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.

A February 2010 VA examination shows complaints of pain, fatigue, spasms, decreased motion, and weakness.  The Veteran reported difficulties walking and stated that he uses a cane.  He reported that back pain traveled down the right leg.  He also reported an incapacitating episode in December 2008 for three days.  Physical examination showed no evidence of radiating pain on movement.  There was no spasm, tenderness, guarding of movement, or ankylosis.  Range of motion was forward flexion up to 90 degrees, with pain at 90 degrees.  Combined range of motion was 225 degrees.  There was no additional degree of limitation after repetitive use.  

A September 2013 VA examination shows reports of increased flare-ups (when bending and during weather changes) and an inability to sit for long periods of time due to pain.  No spasms were noted.  Forward flexion was up to 90 degrees with pain at 45 degrees.  Combined range of motion was 190.  Functional loss due to pain on use or flare-ups was approximately 45 degrees of forward flexion and 
10 degrees of extension, lateral flexion, and rotation, bilaterally.  The examiner noted mild radiculopathy in both legs, with involvement of the femoral and sciatic nerves.  He also noted that the Veteran had had an incapacitating episode, with a total duration of less than one week over the previous twelve months.  As to functional impact, the examiner noted difficulty with prolonged standing or walking.  

Based on the above, the Board finds that staged ratings are warranted in this case, as the evidence shows an increase in severity for the Veteran's back between the February 2010 and September 2013 VA examinations.  It is appropriate to assign different rating percentages for different staged of the appeal, where symptoms change.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

For the period prior to September 10, 2013, a rating in excess of 10 percent is not warranted as there is no evidence of forward flexion to 60 degrees or less, or a combined range of motion of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, o abnormal kyphosis.  Similarly, there is no evidence of incapacitating episodes having a total duration of at least two weeks.

For the period from September 10, 2013, forward, a higher rating of 20 percent is warranted as Veteran's back disability results in forward flexion limited to 45 degrees due to pain on use and flare-ups.  He was functionally limited to this motion from pain via flare-ups.  38 C.F.R. §§ 4.40, 4.45.  An even higher rating is precluded as there is no evidence of forward flexion limited to 30 degrees, ankylosis, or incapacitating episodes having a total duration of at least four weeks.  

The Board has also considered entitlement to separate evaluations for objective neurologic abnormalities, as outlined by Note (1) of the General Rating for Diseases and Injuries of the Spine.  As stated above, the February 2010 VA examination shows complaints of pain traveling down the right leg, but the physical examination revealed no objective evidence of radiating pain on movement.  The Board notes that VA treatment from September 2010, the Veteran reported radicular symptoms.  An October 2010 MRI, however, revealed broad-based disc bulge without significant central or neural foraminal narrowing.  The Board has weighed the pertinent evidence regarding In view of the above, a separate evaluation for radiculopathy is not warranted prior to September 10, 2013.  

For the period from September 10, 2013, forward, the Veteran is already in receipt of separate ratings of 10 percent under Diagnostic Codes 8720 and 8726, for bilateral mild incomplete paralysis of the sciatic and femora nerves.  The Board finds that the weight of the overall evidence is against higher ratings as the evidence does not reflect that the neurological impairment is moderate or severe.

The benefit of the doubt has been applied where appropriate and the Board finds that the Veteran's spine disability is more nearly approximated by the staged ratings assigned in this decision.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology such as pain, fatigue, spasms, decreased motion, and weakness is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In sum, the weight of the evidence is against a rating higher than 10 percent prior to September 10, 2013, but supports a higher rating of 20 percent from that date forward, for the Veteran's service-connected lumbar spine disability.  


ORDER

Entitlement to a rating in excess of 20 percent for the left shoulder, prior to December 18, 2009, or from March 1, 2010, forward, is denied.

Entitlement to a rating in excess of 10 percent for the lumbar spine, prior to September 10, 2013, is denied.

Entitlement to a rating of 20 percent, but no higher, for lumbar spine, from September 10, 2013, forward, is granted.



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


